885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Frank BAGGULEY, Plaintiff-Appellant,v.Robert D. POTTER, Defendant-Appellee.
No. 89-7077.
United States Court of Appeals, Fourth Circuit.
Submitted May 9, 1989.Decided Sept. 18, 1989.

David Frank Bagguley, appellant pro se.
Thomas J. Ashcraft Office of the United States Attorney, for appellee.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
David Frank Bagguley appeals from the district court's order dismissing his civil rights action against Chief Judge Potter.


2
In his complaint Bagguley sought monetary damages and injunctive and declaratory relief.  The district court dismissed the complaint on the ground that Judge Potter was entitled to judicial immunity.    Stump v. Sparkman, 435 U.S. 349 (1978).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Bagguley v. Potter, C/A Nos. 89-60-J;  89-9-J (W.D.N.C. Mar. 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 Although declaratory and injunctive relief is available in a suit against a judge for a judicial act, Pulliam v. Allen, 466 U.S. 522 (1984), we find no error in the district court's dismissal of the complaint seeking such relief.  The propriety of Judge Potter's actions during Bagguley's trial and during a proceeding for a motion for a new trial are currently before this Court in United States v. Bagguley, No. 88-7123.  The matter of the intrusion into the defense camp will be dealt with in that appeal